DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 17/103813 by Wang et al.
3.	Claims 12-31 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2002/0028392 A1), herein referred to as Jin, in view of Miyashita et al. (US Patent 5,380,608), herein referred to as Miyashita.
With respect to claim 12, Jin teaches (Claim 48) a method of fabricating a semiconductor device, the method comprising providing an optically transmissive substrate (mask substrate), forming a phase-shift layer over the optically transmissive substrate, forming an optically opaque layer (shielding layer) over the phase-shift layer, removing the optically opaque layer (patterned shielding layer) selective to the underlying phase-shift layer, removing the phase-shift layer selective to the underlying substrate to form a multi-layer phase shift mask, transmitting radiation through portions of the multi-layer phase shift mask to expose a pattern of photoresist overlying a semiconductor workpiece; and utilizing the patterned photoresist (developing the exposed photoresist) to fabricate a semiconductor device.
Jin does not appear to explicitly teach the limitations recited in claim 12 directed to the formation of a protecting layer being formed between the mask substrate.
However, Miyashita recites the formation of a phase shift photomask comprising a protective layer. In view of claim 12, Miyashita teaches (Claims 1 and 2) a phase shift photomask comprising a substrate, an etching stop layer formed on the substrate, an opaque layer and a protective layer interposed between the etching stop layer and the opaque pattern layer.
At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the method of fabricating a semiconductor device taught by Jin to include the teachings of Miyashita directed to forming a phase shift photomask for semiconductor manufacturing processes with a protective layer interposed between the mask substrate and the opaque pattern layer for the purpose of preventing over-etching of the mask substrate. One of ordinary skill in the art would have been motivated to interpose a protecting layer between the mask substrate and the opaque pattern layer in order to reduce the probability of pattern defects being formed on the mask substrate.

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Claims 17-31 contain allowable subject matter because the prior art does not teach or suggest the claimed method of forming a semiconductor structure recited in independent claim 17 or the claimed method of forming a semiconductor structure recited in independent claim 25. Claims 18-24 and 26-31 are also considered to contain allowable subject matter because the aforementioned claims depend from independent claims 17 and 25 respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724